DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 
Status of the Claims
Applicant’s arguments, filed 02/17/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Claims 1, 2, 6, 11, 17, 18, 22, and 23 have been amended.
Claims 1-2, 6-7, 10-14, 16-19 and 21-25, as filed 02/17/2022, are the current claims hereby under examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
In Claim 1 the generic placeholder “one or more sensors” without a transitional phrase “modified by the functional language “providing the image data”
In Claims 18 and 23 the generic placeholder “sensors” with the transitional phrase “to” modified by the functional language “provide the image data.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding I, the specification filed 05/15/2020 refers to the sensors on page 15 as “one image sensor or camera or a plurality of image sensors or cameras. The sensors may be two-dimensional or more than two-dimensional and also detect signals in the invisible range, e.g., infrared signals, which also make possible a corresponding processing of image data recorded in darkness.”

Claim Rejections - 35 USC § 112(a) – Withdrawn
Response to Arguments
Applicant’s arguments, see page 11, filed 02/17/2022, have been fully considered and are persuasive. The claims have been amended to remove the limitations lacking written description. Thus, the rejections under 35 USC § 112(a) have been withdrawn. 

Claim Rejections - 35 USC § 112 – New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the computer.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the computer” will be interpreted as “a computer.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-7, 10-14, 16-19 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. 
The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites:
detecting an activity of the patient based on the image data 
determining a region of interest in the image data, wherein the detection of the activity is carried out in the area of interest
determining an additional region in the image data, the further area at least partially enclosing the area of interest
determining classification information for the activity from the image data
wherein the classification information comprises at least information on whether the detected activity of the patient was elicited actively by the patient or passively by an outside effect
wherein determining the classification information further comprises determining whether another activity exists in the additional region and determining another time stamp associated with the another activity if the another activity exists in the additional region
determining whether the activity in the area of interest corresponds to the another activity in the additional region based on the timestamp and the another timestamp if the another activity exists in the additional region
which are directed to the judicial exception Abstract Ideas for encompassing a Mental Process. 
Regarding I, the human mind is reasonably-abled to detect an activity of a patient through mere observation of an image.
Regarding II, the human mind is reasonably-abled to mentally determine an area of interest in the image and focus the observation to that area. For example, the observer could determine that the bed that the patient is in is the area of interest in the image.
Regarding III, the human mind is reasonably-abled to determine an area at least partially enclosing the area of interest in the image.  For example, the observer could determine that the rest of the room is the additional area.

Regarding V, the human mind is reasonably-abled through mere observation of an image to determine if a patient has elicited movement actively, for example when the room only contains the subject, or if the movement was passively by an outside source, for example when the observer sees a nurse interact with the patient to turn the patient. 
Regarding VI, the human mind is reasonably-abled to determine through mere observation if another activity exists in the additional region and to determine a timestamp for the activity. For example, the observer could notice a nurse entering the room (the additional region) in one image and then interacting with the patient on the bed (the area of interest) in a later image and deduce that the nurse approached the patient and then imitated an interaction. 
Regarding VII, the human mind is reasonably-abled to determine through mere observation if the activity in the area of interest corresponds to the activity in the additional region as is described in the example above with the nurse entering and interacting with the patient. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception:
providing the image data via one or more sensors
providing a timestamp of the activity based on the image data
providing information on at least the activity and of the classification information for detecting one or more of a wake-up event and an assessment of an ability of individual body parts to move

Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed step of providing the image data with one or more sensors and providing a timestamp of the activity based on the image date refers to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill in the art as shown by Lee (Sleep Monitoring System Using Kinect Sensor – previously cited). Lee suggests that a combination of infrared sensor and a depth sensor provide image data of a surrounding area for patient monitoring. The step of providing information on at least the activity and of the classification information is directed to the insignificant extra-solution step of outputting data defined at a high level of generality.
Thus, the judicial exception is not integrated into a practical application because the claims does not integrate the judicial exception with any particular machine that is integral to the claim the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites insignificant extra-solution activities of generic data 
Regarding Claim 17, the process of claim 1 is recited as part of a device comprising a computer to perform the process. The claim recites the same limitations directed to the judicial expectation and those that are not.  Merely applying the judicial exception to a generic computer does not integrate the judicial exception to a particular machine and is insufficient to recite significantly more than the judicial exception. 
Regarding Claim 22, the claim recites essentially the device of claim 17 except that instead of the computer being configured to “provide information on at least the activity and of the classification information for detecting one or more of a wake-up event and an assessment of an ability of individual body parts to move,” the computer is configured to “detect one or more of a wake-up event and an assessment of an ability of individual body parts to move based on information on at least the activity and the classification information.” The human mind is reasonably-abled to perform the function of detecting one or more of a wake-up event and an assessment of an ability of individual body parts to move based on information on at least the activity and the classification information through mere observation. As such, this limitation is a mental process being merely executed on a generic computer device. Merely applying the judicial exception to a generic computer does not integrate the judicial exception to a particular machine and is insufficient to recite significantly more than the judicial exception. 

Regarding Claims 2, 18, and 23, the process is further defined by a data gathering step described at a high level of generality that fails to integrate the judicial exception with a particular machine and is well-understood, routine, and conventional to one having ordinary skill in the art. The claim recites the step of detecting an area surrounding the patient and the patient positioning device with the one or 

Regarding Claims 6-7, 19, and 24, the process is further defined by mental process which are used to determine if the activity is active or passive. The claims define a very generic correspondence between the activity in the area of the interest and the activity in the area enclosing the area of interest. The human mind would be reasonably-abled to perform such a generic determination of the actions through mere observation and as such, the limitations are further directed the judicial exception. These functions are described as being performed by a general computer in claims 19 and 24. Merely applying the judicial exception to a generic computer is insufficient to amount to significantly more than the judicial exception. Claim 6 further recites the additional elements directed to an algorithm stored on the computer for performing the steps described above. Merely implementing the judicial exception in a generic computer does not recite a practical application of the judicial exception and fails to recite significantly more than the judicial exception. An algorithm running on a computer would be a necessary 

Regarding Claim 10, the process is further defined by a limitation directed to the judicial exception. The claim recites “a tracking of the region of interest based on the image data” which could reasonably be done in the human mind through mere observation. These functions are described as being performed by a general computer in claim 21. Merely applying the judicial exception to a generic computer is insufficient to amount to significantly more than the judicial exception.

Regarding Claims 11-13, 21, and 25 further defined by limitations directed to the judicial exception. The claims recite several detecting steps, namely “detecting an area surrounding the patient to provide the image data,” “detecting at least one additional person in the area around the patient based on the image data,” “detecting interactions between the detected at least one additional person and the patient,” “detecting a change in the configuration of the patient positioning device based on the image data,” and “detecting an exercise device based on the image data” which could all be reasonably performed in the human mind with the aid of a pencil and paper by an observer to the patient. The claims also recite the determining steps, “determining the classification information based on the interaction,” “determining the classification information based on the change in the configuration,” and “determining the classification information based on the presence of an exercise device” which also could be reasonably performed in the human mind with the aid of a pencil and paper by an observer to the patient. The claim describes that the detection is done based on the output of the one or more sensors which has been already describes and unparticular and insignificant. These functions are described as being performed by a general computer in claims 21 and 25. Merely applying the judicial 

Regarding Claim 14, the process of claim 1 is further defined by a limitation not directed to a judicial exception. The claim recites “providing an activity profile, which comprises information on the course over time of actively or passively elicited activities of the patient.” The step of providing such a history does not implement the judicial into a practical application. The high-level description of this step fails to define when or why the step is occurring. Is the step providing this data as a historical average to compare current activities against with some sort of machine learning program or is the step merely outputting the data to a user? Taking the second interpretation, the step of a high-level description of data outputting is an insignificant extra-solution activity step for mere data-outputting that does not recite significantly more than the judicial exception and lacks an inventive step.

Regarding Claim 16, the process of claim 1 is defined by limitations directed towards applying the judicial exception to a generic computer device. The claim recites “wherein a computer program is provided with a program code for executing the processes when the program code is run on a computer, on a processor or on a programmable hardware component.” Merely applying the judicial exception to a generic computer is insufficient to recite significantly more than the judicial exception. 

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive.
The applicant argues that the claims are directed toward statutory subject matter and providing image data via one or more sensors is not a mental process as providing data as output from one or more sensors clearly cannot be done by a human's mind. The applicant further argues that providing 
The examiner has not argued or stated that providing image data via one of more sensors is a mental process. Throughout the rejection above, and in the previous office action, the examiner has maintained that providing image data with one or more sensors is insignificant extra-solution activity that would be well-understood, routine, and conventional in the art of remote patient monitoring. 
The applicant further argues that detecting an activity of a patient based on image data, which is provided by one or more sensors, is not a mental process. Image data is created based on output from a sensor, which is processed by a computer. A human mind does not provide image data as output as featured in the present invention.
The examiner disagrees. The applicant provides no persuasive argument as to why the detection of the activity cannot be performed mentally. Detecting an activity based on image data is a mental process, and one that the human mind performs on a routine basis. The human mind is reasonably abled to make determinations based on observed image data, such as through changes in a series of images. Simply applying this mental process to a generic computer is insufficient to recite a practical application or significantly more than the judicial exception. Again, the examiner has not argued that providing image data is performed mentally. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791